Exhibit 10.1

January 5, 2007

David Jackson, M.D.

11683 Lady Anne Circle

Cape Coral, FL 33991

Dear David:

This letter sets forth the terms of your employment relationship with Adolor
Corporation (the “Company”). Effective with the pay date of January 19, 2007,
your work commitment to the Company will be reduced to thirty (30) hours per
week; your base salary will be reduced by 25% to an annual base salary of Two
Hundred Sixty Eight Thousand Nine Hundred and Fifty Dollars ($268,950.00) and
your title will be Chief Medical Officer. Effective October 1, 2007 through
June 30, 2008, your work commitment to the Company will be further reduced to
twenty (20) hours per week and your annual base salary will be further reduced
by 25% to an annual base salary rate of Two Hundred and One Thousand Seven
Hundred Twelve Dollars and Fifty Cents ($201,712.50). Your compensation will
continue to be subject to normal payroll withholding taxes in accordance with
the Company’s customary practices. During your employment, your stock options
will continue to vest in accordance with their respective vesting schedules and
you will continue to be eligible to participate in the Company’s employee
benefit programs for which you are eligible. In addition, for 2007, the Company
will pay the annual premium for that certain $600,000 term life insurance policy
currently in effect with the Harleysville Life Insurance Company Policy #132331.

You will continue to report to the Senior Vice President, Chief Scientific
Officer, President of Research. The Company will continue to reimburse your
reasonable airfare, hotel and expenses of a rental vehicle, grossed up for tax
effect for times when you are required by your supervisor or your work schedule
to be at the Company’s headquarters in Exton, Pennsylvania. For other times when
you are required to travel on business, your reimbursement of travel expenses
shall be in accordance with the Company’s policy on reimbursement for travel
expenses.

During 2007, you will be eligible for an incentive bonus upon the approval of a
New Drug Application for Entereg® for the management of postoperative ileus by
the U.S. Food and Drug Administration of 50% of your base salary in effect at
the time of such approval, subject to normal payroll withholding taxes in
accordance with the Company’s customary practices.

The Company agrees that if you are terminated without cause by the Company prior
to June 30, 2008, the Company will provide you with a severance payment in the
amount of your base salary in effect at the time of such termination for one
year. Such amount shall be in the form of a severance payment made in bi-weekly
payments and subject to a general release in form and substance satisfactory to
the Company.



--------------------------------------------------------------------------------

Effective January 19, 2007, you may engage in independent consulting for third
parties that are not developing or commercializing products that are competitive
with the Company’s products in development or commercialization. Such consulting
shall not exceed ten (10) hours per week through October 1, 2007 and shall not
exceed twenty (20) hours per week following October 1, 2007.

This letter supercedes the employment letter dated January 9, 2001, between you
and the Company which shall be of no further force and effect.

David, we look forward to continuing to work with you and to your contributions
to the future success of Adolor.

 

Very truly yours,

/s/ Michael R. Dougherty

Michael R. Dougherty President and Chief Executive Officer

Accepted and Agreed

 

/s/ David Jackson

   

January 7, 2007

  Signature     Date  

 

2